Citation Nr: 0008357	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-44 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine as secondary to service-
connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for degenerative 
changes of the right knee.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right radius with a scar.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In November 1996, the Board remanded the issues cited above 
to the RO for additional development.  During this time, the 
veteran raised additional claims.  In a September 1999 rating 
determination, the RO denied the claims of entitlement to 
individual unemployability due to service-connected 
disabilities and determined that new and material evidence to 
reopen claim of service connection for a hemiblocked 
vertebrae of C 3 to C6 with right nerve root compression had 
not been submitted.  The veteran was notified of this 
determination that month.  The VA has not received a notice 
of disagreement to the September 1999 determination.  
Significantly, in written argument prepared by the veteran's 
representative in December 1999 and February 2000, no 
reference was made to a dispute with the September 1999 
determination.  Accordingly, these issues are not before the 
Board at this time.  


FINDINGS OF FACT

1.  Competent evidence showing the claim is plausible or 
capable of substantiation does not support a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on a secondary basis.  

2.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to the well-grounded 
claims and all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  In January 1999, the RO indicated that it would schedule 
the veteran for an additional VA evaluation to determine the 
nature and extent of his service-connected right knee 
disorder.  The RO noted that if the veteran failed to report 
for this examination, that portion of his claim would be 
denied.

4.  Following proper notification, the veteran failed to 
attend the January 2, 1999, evaluation of his service-
connected right knee disability.  Neither the veteran nor his 
representative have provided the VA with a reason for the 
veteran's failure to attend this evaluation.

5.  The residuals of the veteran's service-connected 
degenerative arthritis of the lumbosacral spine include a 
marked decrease in the range of motion with weakened movement 
and excess fatigability. 

6.  The residuals of the veteran's service-connected 
traumatic arthritis of the right foot include decreased 
motion of the metatarsal joint of the great toe with firm 
enlargement of the base of the first metatarsal.  The 
remaining joints of the right foot function normally.  

7.  The residuals of the veteran's fracture of the right 
radius with a scar include a scar with complaints of numbness 
in the forearm.  X-ray studies of the right forearm 
demonstrate a well-healed fracture with no evidence of 
infection with no evidence of decreased motion or weakened 
movement, excess fatigability, or incoordination of the right 
upper extremity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine on a 
secondary basis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to a compensable evaluation for 
degenerative changes of the right knee is denied.  38 C.F.R. 
§ 3.655(b) (1999).

3.  The criteria for an evaluation of 40 percent for the 
veteran's degenerative arthritis of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292, 5293, and 5295 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.42, 4.71a, 
Diagnostic Codes 5010 and 5284 (1991).

5.  The criteria for a compensable evaluation for residuals 
of a fracture to the right radius with a scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, and 
4.118, Diagnostic Code 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In April 1969, the veteran was involved in an automobile 
accident at which time he sustained a fracture of the right 
radius.  Physical examination during service was  normal with 
the exception of two areas on the right forearm on the site 
of a previous surgery to treat this condition.  The veteran 
was also treated for symptoms of pain on the right foot when 
he sustained an injury in January 1967.  He was treated by 
means of immobilization and antibiotics for a period of four 
weeks.  A chronic condition associated with the right foot 
was not found.  However, arthritis of the right foot appears 
to have been indicated.  

The veteran was discharged from active service in March 1970.  
At a VA examination held in August 1970, X-ray studies of the 
right forearm revealed some irregular periosteal cortical 
thickening which may have been residual of an osteitis.  No 
definite fracture line was visualized at that time.  X-ray 
studies of the right foot revealed articulation between the 
cuboid and the first metatarsal that was somewhat increased 
in width with the adjacent bone.  Increased thickness of the 
cortex with some irregularity of the articular surfaces was 
indicated.  The findings were noted to be possible residuals 
of traumatic arthritis or an old infection.

In an October 1971 rating determination, service connection 
was awarded for traumatic arthritis of the right foot and the 
residuals of a fracture of the right radius.  

In May 1972, the veteran was treated for complaints of 
numbness and a feeling of "pins and needles" in his thumb 
and the first three fingers with radiation of pain and 
numbness of the arm to the right shoulder.  At this time, the 
veteran underwent neurolysis of the right median nerve.  A 
hospitalization report in June 1972 indicated that this 
procedure had good results and that the numbness of his right 
hand remained only in the tip of the right thumb and no 
longer in his index and middle fingers.  Significantly, the 
health care providers did not associate this condition with 
the veteran's previous fracture of the right radius. 

In May 1974, a private physician noted the veteran's chief 
complaints were some degree of numbness over the right 
forearm with a nagging persistent pain over the right 
shoulder area.  Pain over the plantar area of the right foot 
on short distance walking (accompanied by some degree of knee 
joint weakness) was also indicated.  It was noted that 
neuromuscular involvement of the right forearm secondary to 
the previous open reduction (as evidenced by the scar on the 
same area) was indicated.  However, a rationale for this 
determination was not indicated.  Arthritic involvement of 
the shoulder and of the right foot secondary to the previous 
bone biopsy surgery was also noted.  However, once again, a 
basis for this conclusion was not provided.

At a VA orthopedic evaluation in August 1974, the examiner 
noted that in 1969 in New Jersey, while on liberty, the 
veteran broke a bone in the right forearm, injured his 
vertebral column, and injured his right foot.  The basis for 
this statement, particularly regarding injury to the 
vertebral column, is unclear.  Nevertheless, the veteran was 
diagnosed with minimal hypertrophic degenerative disease of 
the lumbar spine and right knee with an old healed fracture 
of the first metatarsal and first cuneiform bones of the 
right foot with traumatic arthritis of the first metatarsal 
cuneiform articulations with limitation of motion of the 
right ankle.  Difficulties with the veteran's neck were also 
noted.  

Apparently in light of the orthopedic evaluation cited above, 
the RO, in a December 1977 rating determination, awarded the 
veteran service connection for degenerative changes of the 
lumbosacral spine, right foot, and right knee.

The veteran underwent sporadic treatment for his service-
connected and nonservice-connected disabilities.  In a March 
1994 VA evaluation, the veteran noted that he fractured his 
right arm and probably his back.  However, the veteran at 
that time indicated that he did not know exactly what injury 
had occurred to his back.  The veteran complained of 
recurrent low back pain since this accident.  This pain was 
constant, moderate or moderate to severe, with a decrease 
range in motion.  X-ray studies revealed degenerative disc 
disease of the lumbar spine but no evidence of a compression 
fracture.  He was diagnosed with degenerative joint disease 
of the lumbar spine with recurrent low back pain.  

It was noted that during this accident he fractured his right 
arm.  The veteran complained of recurrent pain from the 
cervical spine to the right arm.  The pain radiated to both 
arms.  It was indicated that he felt a numbness and tingling 
in both arms.  However, a basis for this difficulty was not 
indicated.  A 14-centimeter surgical scar was noted.  X-ray 
studies revealed a well-healed fracture of the radius in 
three areas that were related to the noted scars.  The wrist 
revealed no deformity or swelling.  The veteran was diagnosed 
with lumbar spine degenerative disc disease, the residuals of 
a right arm fracture, and chronic recurrent right foot pain 
with degenerative joint disease.  Physical evaluation of the 
right knee revealed no deformity, no swelling and a full 
range of motion between 0 to 140 degrees of flexion.

In a February 1996 VA hospitalization, the veteran complained 
of back pain since 1977 with increased back pain since 1991.  
It was indicated that his left leg will occasionally give out 
every 3 to 6 months.  It was also indicated that the veteran 
recently applied for Social Security disability but was 
recently denied.  The veteran underwent physical therapy for 
these disabilities and was released that month.

In his substantive appeal of June 1994, the veteran contended 
that the VA had ignored loss of function and decreased motion 
due to his service-connected disabilities.  Significantly, 
however, in both his claim for VA compensation in February 
1994, his notice of disagreement in June 1994, and his 
substantive appeal submitted to the RO in October 1994, the 
veteran makes little reference to how the service-connected 
disabilities affect his ability to function.  In his 
substantive appeal, he did note that he could not walk 
straight and had to use a TENS machine and walk with a cane.  
It was noted that he suffers from severe spasms to his back.  

In November 1996, the Board remanded this case to the RO for 
additional development, including a series of VA evaluations.  
In a July 1997 VA evaluation, the veteran complained of 
weakness in the lower extremity with neck and back pain. 
Examination of the feet revealed normal pulses throughout.  
It was indicated that quantitation of his complaints of pain 
were difficult at that time because of the normal course of 
aging and preexisting diseases.  It was noted that records in 
1994 revealed EMG nerve conduction studies were performed, 
showing bilateral tibia motor neuropathy and acute multilevel 
motor radiculopathy on the left side at L5-S1 and on the 
right side at L4-5 and S1.  A MRI study revealed L5-S1 disc 
herniation on the left and centrally, a protrusion of L3-4 on 
the right side into the neuroforamina, and an annular bulge 
on the L3-4 towards the left side neuroforamina.  It was 
indicated that the veteran was able to walk only one block 
and must stop because of pain and weakness.  A difficulty 
climbing stairs and getting up from a chair was also noted.

X-ray studies of the lumbosacral spine revealed marginal 
spurs at the lower lumbar vertebrae, especially at the level 
of L4 and L5.  Otherwise, the lumbar spine was maintained 
with normal height and relationship.  The intervertebral 
spaces were also fairly well preserved.  X-ray studies of the 
right forearm revealed post-traumatic deformity of the 
midshaft of the right radius from an old fracture.  However, 
alignment was considered to be satisfactory.  There was no 
obvious soft tissue swelling identified.  X-ray studies of 
the right foot revealed moderate degenerative osteoarthritis 
of the first tarsometatarsal joint with a mild hallux valgus 
deformity.  Otherwise, the small bones and joints were 
unremarkable.  

In an August 1997 evaluation of the back, it was noted that 
the veteran had problems with his right foot in 1966.  It was 
also noted that the veteran was a poor historian and had 
difficulty recalling specific dates.  The veteran complained 
of pain in the right foot, located along the shaft of the 
great toe, accompanied by intermittent swelling.  Objective 
evaluation revealed that the veteran's right foot showed a 
decrease in motion of the metatarsal joint of the great toe 
with firm enlargement of the base of the first metatarsal.  
The remaining joints of the right foot functioned normally.  
Both ankles had normal range of motion.  There was no 
evidence of abnormality of either knee and the veteran had 
full range of motion of both knees.  Examination of the 
lumbar spine showed a decreased range of motion estimated at 
50 percent of normal.  There was a flattening of the lumbar 
lordosis.  Straight leg raising causes complaints of back 
pain at 45 degrees of elevation.  The scar over the right 
forearm was noted.  However, no disability associated with 
the scar was indicated.  

The examiner in August 1997 noted that the veteran sustained 
a number of injuries while in service.  It was reported that 
the veteran had degenerative joint disease of the right foot 
which, in the examiner's opinion, was clearly connected to 
his service-related problems.  It was also noted that the 
veteran appeared to make a good recovery.  The examiner noted 
no evidence of a problem affecting the right wrist or the 
right elbow in spite of the veteran's complaints of pain 
localized to this area.  It was noted that the veteran 
ascribed his neck problems to the automobile accident during 
service.  However, the examiner noted that many years 
transpired between the auto accident and the need for 
cervical surgery.  

In December 1997, the RO contacted the veteran at the request 
of the Board and asked him to provide the names and addresses 
of all health care providers who had treated his condition 
from July 1994 to the present.  At this time, the RO 
specifically noted that if he was scheduled for VA 
examinations and/or tests as ordered by the Board, he must 
report on the day the exam is scheduled, and on time.  It was 
noted that if he was unable to report for a scheduled VA 
examination he was to contact the RO to reschedule the 
examination as soon as possible.  An additional request for 
information was sent to the veteran that month.  No direct 
response was received by the veteran.  Nevertheless, 
additional treatment records were obtained by the RO, 
including a March 1997 VA hospitalization in which it was 
noted that the veteran had a history of chronic low back 
pain.  The veteran was treated for this condition and 
released that month.  

Additional VA evaluations were scheduled by the RO for the 
veteran.  In a January 1998 neurological evaluation, it was 
reported that there was pain manifested on movement of the 
shoulder joint and on neck flexion and extension.  No atrophy 
was indicated and strength was apparently normal.  The 
evaluator could not rule out the possibility of a peripheral 
nerve problem.  It was indicated that the examiner had 
requested the veteran to undergo additional testing for both 
upper extremities to further clarify this matter.  It was 
also noted that it was not clear at that time whether his 
complaints were referable to his prior injuries in the 1960's 
and 1970's while in the military.  

In a January 1998 VA evaluation of the veteran's spine, it 
was indicated that in June 1972 the veteran developed carpal 
tunnel syndrome on the right.  The veteran began to notice 
low back pain in 1977, indicating that he had had this pain 
since the automobile accident during service.  The veteran 
complained of soreness in both feet.  The veteran also noted 
that both legs were numb to the knees and his discomfort in 
the right knee "comes and goes."  He also complained of 
numbness in both forearms and soreness in the joints of the 
fingers and of both hands.  His low back pain began at the 
shoulder blades and extended down to the sacrum.  Rib pain 
and other difficulties associated with numerous subjective 
complaints were also noted.  The veteran found it 
particularly difficult to bend, stoop, or to assume an erect 
position from a seated position.  It was indicated that the 
left leg gave out periodically for no apparent reason. 

Objective evaluation in January 1998 revealed some hard 
swelling over the base of the first metatarsal at the 
metacarpal cuneiform joint.  Decreased range of motion as 
compared with the opposite side (the left foot) was 
indicated.  A well-healed atrophic scar along the medial 
aspect of the first metatarsal was indicated.  There was a 
slight right-sided paraspinal muscle spasm.  Range of motion 
of the lumbar spine revealed forward flexion at 50 degrees 
and lateral bending to 30 degrees in either direction.  The 
veteran did not tolerate straight leg raising in either the 
seated or in the reclining position, complaining of back pain 
at approximately 45 degrees of elevation.  Pinprick sensation 
was decreased at the anterior upper thigh bilaterally.  There 
was weakness of the knee extensor on the left.  
Significantly, no reference to the right knee is made.  The 
veteran ambulated with a cane held in his right hand.  
Without this cane, he is able to ambulate for short distances 
in a guarded manner.  X-ray studies of the veteran's right 
forearm in August 1997 were reported to demonstrate a well-
healed fracture with no evidence of infection. 

The examiner stated that the veteran had a history of at 
least two injuries associated with the time he spent in 
service.  One injury involved the right foot.  X-ray studies 
of that area had demonstrated the development of traumatic 
arthritis.  It was noted that this degenerative process would 
indeed cause a decreased tolerance to ambulation and pain on 
walking great distances.  However, it was noted that the 
veteran's present complaints tend more toward a neuropathy 
particularly since it was indicated that the left foot was 
more troublesome than his right.  In this regard, it must be 
noted that the veteran is not service connected for a 
disability associated with his left foot disability.  It was 
indicated that the veteran's walking tolerance would be in 
the range of 10 to 15 city blocks.  

With respect to the veteran's back disability, it was noted 
that he demonstrated a marked decrease in the range of motion 
of his lumbar spine.  It was indicated that these findings 
were consistent with lumbar disc protrusion that the veteran 
was found to have several years ago, but long after 
completing his term of service.  It was indicated that it was 
medically improbable that a disc protrusion would develop 20 
years after an automobile accident and be related to that 
accident.  The examiner noted that it had been indicated that 
the veteran showed signs of degenerative disc disease.  
However, it was found that this was not born out by review of 
his X-rays that showed no narrowing of the disc spaces.  The 
veteran also had no signs of degenerative joint disease of 
the lumbar spine.  There did not appear to be any progression 
of his degenerative changes in comparison to earlier reports.  

The examiner noted that the presence of degenerative disease 
of the lumbar spine indeed caused weakened movement and 
excess fatigability.  However, the degree of involvement was 
such that it would permit employment in a civilian occupation 
in which the veteran would be permitted to sit or stand and 
perform primarily sedentary-type tasks.  Significantly, it 
was also noted that the veteran's response to subjective 
complaints obtained were somewhat "out of proportion to the 
finding" but, in the examiner's opinion, to a minimal 
degree.

In January 1999, the RO requested additional information from 
the veteran.  Significantly, no response to this request for 
information was provided.  That month, the RO also contacted 
the veteran and stated that the recent VA examinations 
conducted pursuant to the Board's instructions had not 
completely addressed the status of his right knee disorder.  
Accordingly, another VA examination would be required.  At 
this time, the RO regretted any inconvenience that this may 
cause to the veteran.  It was noted that he would be advised 
of the date, time, and location of this examination by means 
of a separate correspondence.  The RO specifically advised 
the veteran that under the provisions of 38 C.F.R. § 3.655, a 
claimant for whom an examination is scheduled must report for 
such an examination.  It was noted that if the veteran failed 
to report for the examination, that portion of his claim may 
be denied.

In February 1999, the private physician scheduled to evaluate 
the veteran at the expense of the VA noted that the veteran 
did not appear for his scheduled appointment on February 2, 
1999.  The undersigned must note that the health care 
provider utilized the veteran's correct address in 
identifying the veteran to the RO.  The VA appears to have 
been charged a total of $150 for the veteran's failure to 
attend this evaluation.

In September 1999, additional claims raised by the veteran 
following the Board's 1996 determination were denied by the 
RO.  The veteran was notified of this determination that 
month.  These issues are not before the Board at this time.  
A Supplemental Statement of the Case was issued by the RO in 
September 1999.  The veteran's representative submitted 
written argument in December 1999 and February 2000.  
Significantly, in February 2000, the veteran's representative 
stated that the RO had accomplished all requested aspects of 
the Board's decision of November 1996.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
claims.

II.  Entitlement to Service Connection for Degenerative Disc
Disease of the Lumbosacral Spine as Secondary to
Service-Connected Degenerative Arthritis of the
Lumbar Spine

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

In this case, the veteran does not contend that his alleged 
degenerative disc disease of the lumbosacral spine began 
during his active service, and there is no competent medical 
evidence demonstrating this was the case.  Instead, the 
veteran contends the disorder was caused by his service-
connected arthritis of the lumbar spine.  A disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1999).  The veteran also appears to contend that 
this disability is the result of the automobile accident that 
occurred during his active service.   The veteran, however, 
has failed to provide any medical evidence that his service-
connected degenerative arthritis of the lumbar spine has 
caused degenerative disc disease of the lumbosacral spine or 
is otherwise related to service.  Simply stated, the Board 
finds no medical opinion that supports the veteran's 
contention that his degenerative disc disease has been caused 
by any service-connected condition or the accident during 
service many years ago.

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the veteran's lay medical 
assertions to the effect that he has a disability secondary 
to his service-connected degenerative arthritis of the lumbar 
spine is neither competent nor probative of the issues in 
question.  In fact, based on historical review of this case, 
it is unclear as to why the veteran is service connected for 
degenerative arthritis of the lumbar spine.  While the 
veteran is competent to note events that are alleged to have 
occurred, he is not competent to diagnose the etiology of his 
alleged degenerative disc disease or determine that this 
disability is the result of either a service-connected 
disability or his active service more than 30 years ago.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in the limited circumstances 
where the veteran has referenced known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  However, the 
undersigned must find that neither the Board nor the RO is on 
notice of the existence of any evidence that exists that, if 
true, would make the claim plausible.  Accordingly, the claim 
must be denied.  

III.  The Duty to Assist and the Right Knee Disability

In light of the veteran's contentions and the Court's 
determination in Procelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claims regarding increased 
compensation of his service-connected disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Therefore, the next question for the Board to address 
is whether the VA has fulfilled its duty to assist the 
veteran.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  
The duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In this case, the Board remanded the veteran's claims to the 
RO for additional development.  The RO has performed numerous 
evaluations of the service-connected disabilities in order to 
determine the nature and extent of these disorders.  
Nevertheless, the RO (correctly noting that these evaluations 
did not answer all questions cited by the Board in its 
November 1996 determination) requested the veteran to attend 
an additional evaluation to fulfill the duty to assist 
mandated by statute.  The veteran failed to attend the 
evaluation scheduled for February 1999 despite the fact that 
he was specifically informed that if he failed to report for 
this examination, that portion of his claim may be denied.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  

In this case, the veteran was specifically notified that an 
additional evaluation of his knee was required.  The veteran 
failed to attend this evaluation.  No good cause for his 
failure to report is demonstrated.  Accordingly, the 
veteran's claim of entitlement to an increased evaluation for 
his right knee disability must be denied.  Regarding his 
other increased rating claims, the Board must note that the 
letter dated January 1999 made no reference to the other 
service-connected disabilities.  The veteran had undergone VA 
examinations for his other service-connected disabilities 
prior to January 1999 and following the November 1996 Board 
determination.  Accordingly, the Board will evaluate those 
claims.

The Board must note that, notwithstanding the provisions of 
38 C.F.R. § 3.655 cited above, even if the Board was to 
evaluate the veteran's claim of entitlement to increased 
compensation for his right knee disability, the preponderance 
of the evidence would not support this claim.  The residuals 
of the veteran's service-connected degenerative changes of 
the right knee include minimal hypertrophic degenerative 
disease with no deformity, no swelling, and no crepitus on 
flexion or extension.  The veteran makes little reference to 
difficulties with his right knee.  No objective evidence has 
indicated a compensable evaluation for the right knee is 
warranted.  Accordingly, even if the Board were to evaluate 
this disability, a noncompensable evaluation for this 
condition would be found.  

The Board has considered the issue of whether the VA 
evaluations obtained by the RO meet the requirements of the 
Board's November 1996 determination.  In this case, the RO 
has made an outstanding effort to assist the veteran in the 
development of his claims, including, but not limited to, 
obtaining treatment records even when the veteran failed to 
specifically respond to the RO's request for information to 
locate these records.  The veteran has undergone numerous 
evaluations to determine the nature and extent of these 
disabilities.  Accordingly, the Board finds that the VA 
evaluations, as a whole, answer the questions raised by the 
Board within its November 1996 determination.  Consequently, 
the Board finds that the VA evaluations obtained by the RO 
meet, in substance, the requirements of the Board's November 
1996 determination.  Accordingly, a remand of this case in 
light of the Court's decision in Stegal v. West, 11 Vet. App. 
268 (1998) is not required.  Any deficiencies in the VA 
examinations required by the Board are the result of the 
veteran's failure to attend the examination cited above.  
Importantly, the veteran's representative in February 2000 
stated that the RO had fulfilled the requirements of the 
Board's remand.  Accordingly, the Board may proceed with the 
adjudication of the veteran's claims with the exception of 
the service-connected right knee disability.

IV.  Entitlement to an Increased Evaluation for Degenerative
Arthritis of the Lumbar Spine

Disability evaluations are determined by application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 and 5292 (1999).  Under Diagnostic Code 5010, 
arthritis, due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) warrants a 40 
percent evaluation when the limitation of motion of the spine 
is severe, a 20 percent when it is moderate, and a 10 percent 
when it is slight.  

As noted above, the claim of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine as secondary to service-connected degenerative 
arthritis of the lumbar spine has been denied.  Nevertheless, 
the Board cannot ignore the fact that the most recent VA 
evaluations of the back have noted a demonstrable marked 
decrease in the range of motion of his lumbar spine.  The 
Board must also note that it is difficulty to disassociate 
the service-connected disability with any post service back 
disability or disease that may exist in this case.  Simply 
stated, it is difficult to determine if the service-connected 
back disability is the result of his now service-connected 
injury (if any) or some post service causes, including the 
veteran's age.  Further, it appears that the veteran may be 
exaggerating his symptoms.  Nevertheless, in making this 
determination, the Board must carefully consider the benefit 
of the doubt doctrine.  

As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds sufficient 
objective medical evidence to determine that the veteran has 
severe limitation of motion of the lumbar spine, particularly 
in light of the complaints of functional loss due to pain, 
due to his service-connected disability.  Accordingly, a 40 
percent evaluation under Diagnostic Code 5292 is found.  In 
making this determination, the Board has specifically 
reviewed the Court's determination in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the Court held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In this case, while there is 
significant evidence that the current back disability is not 
associated with the veteran's active service, the Board finds 
that it cannot clearly distinguish between the current 
service-connected disability and any post service disease or 
injury that has caused the current back disability at this 
time.  Accordingly, the Board must give the veteran the 
benefit of the doubt.  

The Board has considered whether the veteran is entitled to a 
evaluation in excess of 40 percent for his service-connected 
back disability.  The veteran is currently receiving the 
highest possible evaluation under both Diagnostic Code 5292 
and 5295 (lumbosacral strain).  In order to be entitled to a 
60 percent evaluation under Diagnostic Code 5293 
(intervertebral disc syndrome), the Board would be required 
to find intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

In this case, the claim of entitlement to service connection 
for degenerative disc disease of the lumbosacral spine as 
secondary to service-connected degenerative arthritis of the 
lumbosacral spine has been denied.  There is absolutely no 
medical evidence to support the conclusion that the service-
connected degenerative arthritis of the lumbar spine has 
caused intervertebral disc syndrome.  Thus, an evaluation 
under Diagnostic Code 5293 is not warranted.  In light of 
review of the VA evaluations performed on the back over the 
last 10 years, the Board finds no evidence to support a 
conclusion that the veteran meets the 60 percent evaluation 
under Diagnostic Code 5293.  As noted above, a detailed 
review of the medical evidence of record does not clearly 
indicate why the veteran is currently service connected for 
this disorder.  The most probative of the evaluations cited 
above is the VA evaluation of January 1998, which appears (in 
most part) to disassociate the service-connected disability 
to other back disorders.  Accordingly, an increased 
evaluation under Diagnostic Code 5293 is not warranted.

38 C.F.R. §§ 4.40 and 4.45 (1999), require the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
disability in question.  In this regard, it must be noted 
that if it were not for the Board taking into consideration 
the veteran's complaints of pain, a 40 percent evaluation 
under Diagnostic Code 5292 could not be justified.  Thus, the 
Board finds that the currently assigned rating fully 
compensates the level of pain objectively supported on this 
record.  While VA regulations mandate consideration of 
functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant. . . ."  38 C.F.R. § 4.40 
(1998).  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
As the Court has pointed out, the lack of continuity of 
treatment may bear in a merit determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage, 10 Vet. App. at 496.  No medical records 
would support the conclusion that the veteran is in near 
constant pain due to his service-connected disability at a 
level beyond that contemplated by the schedular rating now in 
effect. 

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  
The Board finds no basis to award the veteran a higher 
evaluation under a different diagnostic code as no objective 
medical evidence would support consideration of any other 
Diagnostic Code. 

V.  Entitlement to an Increased Evaluation for Traumatic
Arthritis of the Right Foot

The veteran's service-connected right foot disability has 
been evaluated under Diagnostic Code 5010.  As noted above, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code.  In this case, the Board has evaluated 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(foot injuries).  Under this diagnostic code, a severe foot 
injury warrants a 30 percent evaluation, a moderately severe 
foot injury warrants a 20 percent disability evaluation, and 
a 10 percent evaluation is warranted for a moderate foot 
injury.

In this case, there is little medical evidence to support a 
conclusion that the veteran warrants the current 10 percent 
evaluation for a moderate foot injury.  Though diabetic 
neuropathy was indicated, the veteran is not service 
connected for this condition.  While some hard swelling over 
the base of the first metatarsal at the metatarsal cuneiform 
joint has been indicated, there is absolutely no evidence to 
support the conclusion that he suffers from a moderate foot 
injury.  Nevertheless, the veteran has been awarded a 10 
percent evaluation for this disability.  

The Board finds no objective evidence to support the 
conclusion that the veteran suffers from a moderately severe 
foot injury warranting a 20 percent evaluation under 
Diagnostic Code 5284.  While X-ray studies of the veteran's 
right foot in August 1997 demonstrate degenerative changes 
with loss of joint space, there is little evidence to support 
the conclusion that this disability should be evaluated as 
moderately severe. The veteran makes little reference to this 
disability and a review of outpatient treatment records makes 
little reference to this disorder.  While the Board has 
reviewed the veteran's complaints of pain, the Board finds no 
objective medical evidence to support the conclusion that the 
veteran warrants a 20 percent evaluation for this disability.  
The objective medical evidence, at best, supports the 
conclusion that the veteran warrants a 10 percent evaluation 
for this disorder.

VI.  Entitlement to a Compensable Evaluation for the 
Residuals of a 
Fracture to the Right Radius with a Scar

This disability has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic  Code 7805 (scars).  Under this code, the VA is to 
rate this disability on the basis of limitation of function 
of the parts affected.  The Board has considered numerous 
diagnostic codes in an attempt to find a basis to warrant a 
compensable evaluation for this disability.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (limitation of motion of the 
arm), a 20 percent disability evaluation is warranted when 
limitation of motion of the arm is limited to the shoulder 
level.  However, no evidence would support such a conclusion.  
While the veteran has made complaints of numbness in the arm 
that he associates to this disability, the objective medical 
evidence does not support the conclusion that he has 
limitation of motion of the arm that would warrant a 
compensable evaluation based on this old healed injury.  The 
veteran's subjective complaints do no provide a basis to 
determine that this disability is compensable.  Objective 
medical evaluations have failed to provide a basis to 
determine that the veteran's service-connected disability 
relating to the injury in service has caused the subjective 
symptoms and no evaluator has supported the veteran's 
conclusion that he suffers from a compensable evaluation 
caused by this disability.

In making this determination, the Board has considered 
whether to evaluate the veteran's scar and his service-
connected residuals of a fracture to the right radius under 
separate diagnostic codes.  However, even if the Board were 
to do so, both evaluations would be evaluated as 
noncompensable.  The Board cannot find a basis to determine 
that the service-connected fracture to the right radius or 
his scar warrant a compensable evaluation based on the 
objective medical evidence cited above.  

A detailed review of the medical evidence of record indicates 
that the veteran recovered from this injury without any 
further problems.  As noted above, the veteran is not 
competent to diagnose his own disability and then associate 
this alleged disability with an injury in service that 
occurred decades ago.  While the objective medical evidence 
indicates that he suffers from a number nonservice-connected 
disabilities, the objective medical evidence does not support 
the determination that he warrants a compensable evaluation 
for an injury from which the veteran recovered from fully 
many years ago.  The medical evidence of record, including 
the service medical records, rather than supporting the 
veteran's claims, undermines the current evaluations.  
Accordingly, entitlement to a compensable evaluation for the 
residuals of a fracture of the right radius with a scar is 
denied.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  While the veteran has indicated that he is 
unemployed, the medical evidence of record would not support 
the determination that he is unemployable due to his service-
connected disabilities.  While this issue is not specifically 
before the Board at this time, the undersigned must note that 
several VA evaluators have noted that the veteran could work 
despite his service-connected conditions.  There is no 
evidence that the veteran requires frequent hospitalization 
and bed rest that would interfere with his employability due 
solely to his service-connected conditions. 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on a secondary basis is 
denied.

Entitlement to a compensable evaluation for degenerative 
changes of the right knee is denied due to the veteran's 
failure to attend a scheduled VA evaluation to determine the 
nature and extent of his disability.

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine to 40 percent is granted.

Entitlement to an increased evaluation for traumatic 
arthritis of the right foot is denied.

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right radius with a scar is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

